EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Kelly on March 22, 2021.

The application has been amended as follows: 
Please amend claims 33, 35-38, 40-42, and 44-45 of the claims dated February 4, 2021 as follows:

33.	(Currently Amended) A computer-implemented method comprising: 
receiving a request from a user to render a video on a user device, wherein the video comprises a sequence of frames; 
obtaining a profile of the user, wherein the profile comprises subjects liked by the user and subjects disliked by the user; 
identifying the subjects disliked by the user in the sequence of frames of the video based on determining features appearing in the sequence of frames of the video matching a subject disliked by the user; 
modifying a set of sequentially displayed frames of the sequence of frames having the identified subjects disliked by the user by changing display characteristics affecting how the set of sequentially displayed frames is displayed on the user device, wherein changing the display characteristics comprises sequentially 
inverting colors of a first group of the set, 
set to black and white, and
converting a third group of the set to a low contrast version, 
wherein a number of frames in each of the first group, the second group and the third group is initially based on a predetermined number and adjusted subsequently based on user feedback; 
displaying the video on the user device comprising the set of frames, wherein the set of frames is displayed in place of the set of frames of the video having the identified subjects disliked by the user; 
in response to receiving a request from the user to stop changing the display characteristics, displaying the video without modification; 
in response to receiving a request from the user to suspend changing the display characteristics, displaying the set of frames of the video having the identified subjects disliked by the user as modified at the time of receiving the user's request to suspend changing the display characteristic; 
in response to receiving a request from the user to resume changing the display characteristics, resume changing the display characteristics sequentially; and 
using machine learning to update subjects liked by the user, the subjects disliked by the user, and a preferred modification of the video having the identified subjects, in the profile of the user based on the received stop, suspend and resume requests.

35.	(Currently Amended) The method of claim 33, wherein the  the sequence of frames of the video are identified by identifiers for human emotions, descriptions of subjects shown, tags attached to frames of the video, and content recognition technology.

36.	(Currently Amended) The method of claim 33, 
further modifying audio of the modified set of frames of the video having the identified subjects disliked by the user by changing sound characteristics while the modified set of frames are displayed on the user device, wherein changing the sound characteristics comprises sequentially 
muting sounds of the first group of the modified set, 
varying volume of sounds of the second group of the  modified set, and 
lowering sounds of the third group of the  modified set; 
displaying the video on the user device comprising the further modified set of further modified set of modified set of frames of the video having the identified subjects disliked by the user.

37.	(Currently Amended) A computer-implemented method comprising: 
receiving a request from a user to render a video on a user device, wherein the video comprises a sequence of frames; 
obtaining a profile of the user, wherein the profile comprises subjects liked by the user and subjects disliked by the user; 
identifying a first subject disliked by the user in the sequence of frames of the video based on determining features appearing in the the sequence of frames of the video matching [[a]] the first subject of the subjects disliked by the user; 
modifying a first set of sequentially displayed frames of the sequence of frames having the first subject by changing display characteristics affecting how the first set of sequentially displayed frames is displayed on the user device, wherein changing the display characteristics comprises sequentially 
first set, 
converting a second group of the first set to black and white, and
converting a third group of the first set to a low contrast version, 
wherein a number of frames in each of the first group, the second group and the third group is initially based on a predetermined number and adjusted subsequently based on user feedback; 
displaying the video on the user device comprising the first set of frames, wherein the first set of frames is displayed in place of the first set of frames of the video having the first subject; 
in response to receiving a request from the user to stop changing the display characteristics, displaying the the first set without modification; 
in response to receiving a request from the user to suspend changing the display characteristics, displaying the first set of frames of the video having the identified first subject disliked by the user as modified at the time of receiving the user's request to suspend changing the display characteristic;
in response to receiving a request from the user to resume changing the display characteristics, resume changing the display characteristics sequentially; and 
using machine learning to update the profile of the user based on the received stop, suspend and resume requests for the first set of frames of the video comprising the first subject.

38.	(Currently Amended) The method of claim 37, further comprising: 
identifying a second subject disliked by the user in the sequence of frames of the video based on determining features appearing in the sequence of frames of the video matching [[a]] the second subject of the subjects disliked by the user, wherein the second subject is different than the first subject; 
modifying a second set of sequentially displayed frames of the sequence of frames having the second subject by changing display characteristics affecting how the second set of sequentially displayed frames is displayed on the user device, wherein changing the display characteristics comprises sequentially 
inverting colors of a first group of the second set, 
converting a second group of the second set to black and white, and
converting a third group of the second set to a low contrast version, 
wherein a number of frames in each of the first group of the second set, the second group of the second set and the third group of the second set is initially based on a predetermined number and adjusted subsequently based on user feedback; 
displaying the video on the user device comprising the second set of frames, wherein the second set of frames is displayed in place of the second set of frames of the video having the second subject; 
in response to receiving a request from the user to stop changing the display characteristics affecting how the second set is displayed, displaying the second set without modification; 
in response to receiving a request from the user to suspend changing the display characteristics affecting how the second set is displayed, displaying the second set of frames of the video having the second subject disliked by the user as modified at the time of receiving the user's request to suspend changing the display characteristic affecting how the second set is displayed; 
 affecting how the second set is displayed, resume changing the display characteristics affecting how the second set is displayed sequentially; and 
using machine learning to update subjects liked by the user, the subjects disliked by the user, and a preferred modification of the video having the identified subjects, in the profile of the user based on the received stop, suspend and resume requests for different subjects.

40.	(Currently Amended) The method of claim 37, wherein the the sequence of frames of the video are identified by 
identifiers for human emotions, 
descriptions of subjects shown, 
tags attached to frames of the video, and 
content recognition technology.

41.	(Currently Amended) The method of claim 37, 
further modifying audio of the modified first set of frames of the video having the first subject by changing sound characteristics while the modified first set of frames is displayed on the user device, wherein changing the sound characteristics comprises sequentially 
muting sounds of the first group of the  modified first set, 
varying volume of sounds of the second group of the modified first set, and 
lowering sounds of the third group of the  modified first set; 
further modified first set of further modified first set of is displayed in place of the modified first set of frames of the video having the first subject.

42.	(Currently Amended) A computer-implemented method comprising:
receiving a request from a user to render a video on a user device, wherein the video comprises a sequence of frames; 
obtaining a profile of the user, wherein the profile comprises subjects liked by the user and subjects disliked by the user; 
identifying the subjects disliked by the user in the sequence of frames of the video based on determining features appearing in the sequence of frames of the video matching a subject disliked by the user; 
modifying a set of sequentially displayed frames of the sequence of frames having the identified subjects disliked by the user by changing display characteristics affecting how the set of sequentially displayed frames are displayed on the user device, wherein changing the display characteristics comprises sequentially 
varying a vagueness of a first group of the set, and 
converting a second group of the set with a photo mosaic change,
wherein a number of frames in each of the first group and the second group is initially based on a predetermined number and adjusted subsequently based on user feedback; 
displaying the video on the user device comprising the set of frames, wherein the set of frames is displayed in place of the set of frames of the video having the identified subjects disliked by the user; 

in response to receiving a request from the user to suspend changing the display characteristics, displaying the set of frames of the video having the identified subjects disliked by the user as modified at the time of receiving the user's request to suspend changing the display characteristic; 
in response to receiving a request from the user to resume changing the display characteristics, resume changing the display characteristics sequentially; and 
using machine learning to update subjects liked by the user, the subjects disliked by the user, and a preferred modification of the video having the identified subjects, in the profile of the user based on the received stop, suspend and resume requests.

44.	(Currently Amended) The method of claim 42, wherein the the sequence of frames of the video are identified by 
identifiers for human emotions, 
descriptions of subjects shown, 
tags attached to frames of the video, and 
content recognition technology.

45.	(Currently amended) The method of claim 42, 
further modifying audio of the modified set of frames of the video having the identified subjects disliked by the user by changing sound characteristics while the modified set of frames are displayed on the user device, wherein changing the sound characteristics comprises sequentially 
muting sounds of the first group of the modified set, and 
modified set; 
displaying the video on the user device comprising the further modified set of further modified set of modified set of frames of the video having the identified subjects disliked by the user.

Reasons for Allowance
Claims 33-45 are allowed.

The following is an examiner’s statement of reasons for allowance:
Examiner has carefully considered claims 33-45. Regarding independent claim 33, none of the cited arts of records discloses, suggests, nor teaches a method that modifies a set of sequentially displayed frames containing subjects disliked by the user by sequentially inverting colors of a first group of the set, converting a second group of the set to black and white, and converting a third group of the set to a low contrast version, where the number of frames in each of the groups is predetermined and adjusted subsequently based on user feedback, and that allows the user to stop, suspend, and resume display of the modified set such that machine learning is used to update subjects liked and disliked by the user based on the received stop, suspend, and resume requests of the user.
The prior art Dimitrova et al (U.S. Patent No. 8,949,878) discloses receiving a video input stream [column 7, lines 13-33; column 10, lines 8-16]. The incoming digital visual data stream is evaluated for a broad range of characteristics, including color, texture, objects and object shape, object motion, and scenes [column 8, lines 53-58]. A user may custom configure which scenes or segments are objectionable for a selected group of users [column 5, lines 56-65] and continuously update the configuration [column 12, lines 4-15]. The category of user who is viewing the visual data stream is also obtained [column 11, lines 8-22]. Based on the custom configuration and the category of user viewing [column 9, lines 56-65; column 11, lines 8-22, 37-54]. Input may be received from the user to freeze a frame and select parts of a visual scene which the user finds objectionable [column 7, lines 34-54]. However, Dimitrova does not teach all the limitations stated above.
Regarding independent claim 37, none of the cited arts of records discloses, suggests, nor teaches a method that modifies a set of sequentially displayed frames containing a first subject disliked by the user by sequentially inverting colors of a first group of the set, converting a second group of the set to black and white, and converting a third group of the set to a low contrast version, where the number of frames in each of the groups is predetermined and adjusted subsequently based on user feedback, and that allows the user to stop, suspend, and resume display of the modified set such that machine learning is used to update a profile of the user based on the received stop, suspend, and resume requests of the user.
Regarding independent claim 42, none of the cited arts of records discloses, suggests, nor teaches a method that modifies a set of sequentially displayed frames containing subjects disliked by the user by sequentially varying a vagueness of a first group of the set, and converting a second group of the set with a photo mosaic change, where the number of frames in each of the groups is predetermined and adjusted subsequently based on user feedback, and that allows the user to stop, suspend, and resume display of the modified set such that machine learning is used to update subjects liked and disliked by the user based on the received stop, suspend, and resume requests of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178